MOISE, Justice (concurring specially). While I agree with the result reached in the opinion prepared by Justice Compton, I do not agree that our recent case of Gallegos v. Wallace, 74 N.M. 760, 398 P.2d 982, settles ’appellant’s point 1, to the effect that the guest statute does not protect an absent no'n-drivfer owner. As a matter of fact, an inf tírente might’be drawn from what was said in Gallegos v. Wallace, supra, that only ari owner driver was entitled to the protectioh"affofded by the statute. In that case it whs mot clear if the owner who was present -in’- -the ear was driving, and the only negligence'asserted-was in the manner the car was being driven. Wl !-hpve • neye)-" considered whether ■ a • noivdr.iveri:own?r. is entitled to protection of - -the-.guest statute.. We are impressed that;.i,t /was.intended by the legislature that ow;ners: should be relieved of- liability to guests -:in a., motor vehicle unless the accident! resulted from intentional conduct, or heedless or reckless disregard of the rights of others. The fact that the title was defective'so "as to prevent non-owner operators from receiving protection of the statute does not alter the rights of the owner to its benefits against a person transported as a guest by either the owner or operator. That this must have been the intention of the legislature is evident from the - broad title to the legislation, reading: “An act releasing owners of' motor vehicles from responsibility for injuries to., passengers therein,”’ when considered with- the language in the act itself that owners-are relieved from liability to guests of the owner or operator absent “heedless or reckless disregard of the rights of-others.” - Ordinary rules of statutory construction require a . conclusion that the owner . is covered thereby whether driving or not, when suit is brought by a guest, whether his own or the operator’s. See Beatty v. City of Santa Fe, 57 N.M. 759, 263 P.2d 697. Also see note 9.1 A.L.R.2d 323. The result reached by Justice COMPTON being correct, I concur therein.